Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Comptroller which denied petitioner’s application for accidental disability retirement benefits.
Petitioner, a school security aid, sustained injuries to her knee and neck when she slipped and fell on an area of wet floor that had recently been mopped. She thereafter applied for accidental disability retirement benefits, which were ultimately denied by respondent Comptroller. Petitioner then commenced this CPLR article 78 proceeding to challenge that determination.
Respondents now concede that petitioner’s injuries resulted from an accident and have informed this Court that they will accordingly annul the determination under review and process petitioner’s application for accidental disability retirement benefits. Inasmuch as petitioner has received all the relief to which she is entitled, the petition must be dismissed as moot (see Matter of Whipple v New York State & Local Retirement Sys., 91 AD3d 1017, 1017 [2012]; Matter of Stage v DiNapoli, 86 AD3d 857, 858 [2011]).
Peters, EJ., Mercure, Stein, McCarthy and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.